UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 13, 2015 SECURITY DEVICES INTERNATIONAL INC. (Exact name of registrant as specified in its charter) Delaware 333-132456 71-1050654 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer incorporation) Identification No.) 4830 West Kennedy Blvd., suite 600, Tampa Florida, 33609 (Address of principal executive offices) (Zip Code) (905) 582-6402 (Registrant’s telephone number, including area code) 1101 Pennsylvania Ave., NW, 6th Floor Washington, DC 20004 (Former address) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 9.01 Exhibits. Exhibit No. Description Notice of the Meeting and Record Date SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SECURITY DEVICES INTERNATIONAL INC. (Registrant) Dated: July 16, 2015 By: /s/ Dean Thrasher Name: Dean Thrasher Title: Chief Operating Officer
